 

Exhibit 10.6

2014 Omnibus Incentive Plan
Nonqualified Stock Option Agreement

THIS OPTION AGREEMENT (this “Agreement”), dated as of _______, 2016 (the “Grant
Date”), is made by and between Triumph Bancorp, Inc., a Texas corporation (the
“Company”), and [___________] (“Participant”).  Capitalized terms used herein
without definition have the meanings ascribed to such terms in the Triumph
Bancorp, Inc., 2014 Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, pursuant to which Nonqualified Stock
Options may be granted to purchase shares of Common Stock; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant Participant Nonqualified Stock Options
on the terms and subject to the conditions set forth in this Agreement and the
Plan.

NOW, THEREFORE, in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.Grant of Option.

 

(a)

Grant.  The Company hereby grants to Participant a Nonqualified Stock Option
(the “Option” and any portion thereof, the “Options”) to purchase ______ shares
of Common Stock (such shares of Common Stock, the “Shares”), on the terms and
subject to the conditions set forth in this Agreement and as otherwise provided
in the Plan.  The Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code.

 

(b)

Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.

2.Exercise Price.

 

(a)

Exercise Price.  The option price, being the price at which Participant shall be
entitled to purchase the Shares upon the exercise of all or any of the Options,
shall be $_____ per Share (the “Exercise Price”).

 

(b)

Payment of the Exercise Price.  The Option may be exercised only by written
notice, substantially in the form provided by the Company, delivered in person
or by mail in accordance with Section 10(b) and accompanied by payment of the
Exercise Price.  The aggregate Exercise Price shall be payable in cash, or, to
the extent permitted by the Committee, by any of the other methods permitted
under Section 5(g) of the Plan.

3.Vesting.  Except as may otherwise be provided herein, the Option shall become
vested and nonforfeitable (any Options that shall have become vested and
nonforfeitable pursuant to this Section 3, the “Vested Options”) and shall
become exercisable according to the following provisions:

 

(a)

General Vesting.  The Options (rounded down to the nearest whole Share, if
applicable) shall become Vested Options and exercisable in four equal
installments on each of the first four anniversaries of the Grant Date, in each
case, subject to Participant not having incurred a Termination of Service as of
the applicable vesting date; provided that if such Termination of Service is due
to Participant’s Retirement, the Options shall continue to become Vested Options
in accordance with the schedule set forth in this Section 3(a), so long as
Participant does not engage in activities reasonably

 

--------------------------------------------------------------------------------

 

 

determined by the Committee to be competitive with the Company or any of its
Affiliates (it being understood that in the event of any such engagement, any
Options that have not become Vested Options shall be immediately forfeited). For
purposes hereof, Retirement means a Termination of Service on or after reaching
the minimum retirement age adopted by the Company for its executives generally
as in effect at the time of such Termination of Service. 

 

(b)

Vesting upon Death or Disability. If Participant incurs a Termination of Service
due to death or Disability, all Options that have not theretofore become Vested
Options shall become Vested Options and be exercisable in accordance with
Section 4.  

 

(c)

Vesting upon post-Change in Control Severance Event.  If, during the 24-month
period following a Change in Control, Participant incurs a Termination of
Service due to a termination by the Company without Cause, all Options that have
not theretofore become Vested Options shall become Vested Options and be
exercisable in accordance with Section 4.  If Participant is party to an
Individual Agreement or covered under any severance plan or arrangement with a
“good reason” or similar provision, a Termination of Employment by Participant
for good reason or similar term during such 24-month period shall be treated as
a termination by the Company without Cause for purposes of this paragraph.

 

(d)

Other Termination of Service.  If Participant incurs a Termination of Service
for any reason other than as set forth in Section 3(b) or 3(c), any Options that
have not theretofore become Vested Options shall be forfeited by Participant
without consideration.

4.Termination.

 

(a)

The Options (to the extent not otherwise forfeited) shall automatically
terminate and shall become null and void, be unexercisable and be of no further
force and effect upon the earliest of:

 

(i)

the tenth anniversary of the Grant Date;

 

(ii)

the first anniversary of Participant’s Termination of Service in the case of a
Termination of Service due to death or Disability;

 

(iii)

the 90th day following Participant’s Termination of Service in the case of a
Termination of Service by the Company without Cause or a Termination of Service
due to Participant’s resignation for any reason; and

 

(iv)

the day of Participant’s Termination of Service in the case of a Termination of
Service for Cause.

 

(b)

Notwithstanding the provisions of Section 4(a) to the contrary, in the event of
a Termination of Service under the circumstances described in Section 3(c), the
Option shall remain outstanding and exercisable until the earlier of (i) the
tenth anniversary of the Grant Date and (ii) the third anniversary of such
Termination of Service.

5.Transferability.  The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company, its Subsidiaries and its
Affiliates; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  The Option shall be subject to the restrictions on transfer set
forth in the Plan and this Agreement.

6.Adjustment.  In the event of any event described in Section 3(c) of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 3(c) of the Plan shall apply to the Option.

2

--------------------------------------------------------------------------------

 

7.Change in Control.  The provisions of this Section 7 shall govern vesting of
the Option upon a Change of Control. 

 

(a)

In the event of a Change in Control of the Company occurring after the Grant
Date, any unvested Options (if not previously forfeited) shall become Vested
Options, except to the extent that another award meeting the requirements of
Section 7(b) is provided to Participant to replace this Option (any award
meeting the requirements of Section 7(b), a “Replacement Award”).  

 

(b)

An award shall meet the conditions of this Section 7(b) (and hence qualify as a
Replacement Award) if: (1) it is a stock option or stock appreciation right in
respect of publicly traded equity securities of the Company or the surviving
corporation following the Change in Control, (2) it has a value at least equal
to the value of this Option as of the date of the Change in Control (other than
in respect of customary fractional rounding of share amounts and exercise
price), (3) it contains terms relating to vesting and exercisability (including
with respect to Termination of Service) that are substantially identical to
those of this Option, and (4) its other terms and conditions are not less
favorable to Participant than the terms and conditions of this Option (including
provisions that apply in the event of a subsequent Change in Control) as of the
date of the Change in Control. Without limiting the generality of the foregoing,
a Replacement Award may take the form of a continuation of this Option if the
requirements of the preceding sentence are satisfied. The determination of
whether the conditions of this Section 7(b) are satisfied shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

8.Tax Withholding.  As a condition to exercising the Option, in whole or in
part, Participant will pay to the Company, or, to the extent permitted by the
Committee, make provisions satisfactory to the Company for payment of, any
federal, state and local and employment taxes in respect of the exercise or the
transfer of the Shares upon the exercise of the Option that are required by
applicable laws and regulations to be withheld.  Participant may direct the
Company, to the extent permitted by law and as may be authorized by the
Committee or as may otherwise be permitted under Section 14(d) of the Plan, to
deduct any such taxes from any payment otherwise due to Participant, including
the delivery of Shares upon the exercise of the Option that gives rise to the
withholding requirement.  The Company’s obligation to deliver the Shares upon
exercise of the Option (or to make a book entry or other electronic notation
indicating ownership of the Shares) is subject to the condition precedent that
Participant either pay or provide for the amount of any such withholding.  

9.Clawback Policy.  Participant agrees that, notwithstanding any other provision
of this Agreement or the Plan, the Option awarded under this Agreement shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of any clawback policy that the Company may
adopt and that is applicable to Participant, as it may be amended from time to
time, and any provision of applicable law relating to cancellation, rescission,
payback or recoupment of compensation.  

10.Miscellaneous.

 

(a)

Waiver and Amendment.  The Committee may unilaterally amend the terms of this
Agreement and the Option granted thereunder; provided that no such amendment
shall, without the Participant’s consent, materially impair the rights of any
Participant with respect to this Agreement and the Option granted thereunder,
except such an amendment made to cause the Plan, this Agreement, or the Option
Stock granted thereunder to comply with applicable law, Applicable Exchange
listing standards, or accounting rules.  No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages.  No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.

3

--------------------------------------------------------------------------------

 

 

(b)

Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery: 

if to the Company to:

Triumph Bancorp, Inc.

12700 Park Central Drive, Suite 1700
Dallas, TX 75251

Facsimile:  (214) 237-3197

Attention:  General Counsel

if to Participant:  at the address last on the records of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.

 

(c)

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(d)

No Rights to Service.  Nothing contained in this Agreement shall be construed as
giving Participant any right to be retained, in any position, as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the right of the Company or its Affiliates, which is
hereby expressly reserved, to remove, terminate or discharge Participant at any
time for any reason whatsoever.

 

(e)

Beneficiary.  Participant may file with the Company a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
the Company.  The last such designation received by the Company shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Company prior to
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt.  If no beneficiary designation is filed by Participant, the
beneficiary shall be deemed to be his or her spouse or, if Participant is
unmarried at the time of death, his or her estate.

 

(f)

Successors.  The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

 

(g)

Entire Agreement.  This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
with respect thereto.

 

(h)

Bound by the Plan.  By signing this Agreement, Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(i)

Governing Law.  This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Texas without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Texas.

4

--------------------------------------------------------------------------------

 

 

(j)

Headings.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part, of this Agreement. 

 

(k)

Counterparts.  This Agreement may be signed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11.Compliance with Legal Requirements.  The grant of the Option and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required.  The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations

[Signature Page Follows]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRIUMPH BANCORP, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

PARTICIPANT

 

 

 

[Participant]

 

[Signature Page to Nonqualified Stock Option Agreement]

 